324 F.2d 632
Armour BAILEY, Appellant,v.UNITED STATES of America, Appellee.
No. 7466.
United States Court of Appeals Tenth Circuit.
November 19, 1963.

Erwin A. Cook, Oklahoma City, Okl., for appellant.
Robert M. Green, Asst. U. S. Atty. (Newell A. George, U. S. Atty., District of Kansas, was with him on the brief), for appellee.
Before PICKETT, LEWIS, and BREITENSTEIN, Circuit Judges.
PER CURIAM.


1
For the second time appellant is here seeking relief under 28 U.S.C. § 2255 from a sentence imposed under 18 U.S.C. § 2113. The trial court, without a hearing, denied relief. On his prior application appellant contended that his guilty plea was not made voluntarily and understandingly. The trial court held to the contrary and we affirmed. Bailey v. United States, 10 Cir., 312 F.2d 679.


2
Appellant now contends that the sentence should be vacated because the prosecution followed an illegal arrest and search. We have held to the contrary in a case brought by a codefendant. See Sullivan v. United States, 10 Cir., 315 F. 2d 304.


3
Appellant says that the present application should not have been denied without a hearing. The contention is without merit. As we pointed out in Sullivan, if the guilty plea was voluntary, the allegedly illegal conduct is no ground for relief under § 2255. In the prior § 2255 application we held that the guilty plea was made knowingly and voluntarily.


4
Affirmed.